Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 09-23-2021 has been entered. Claims 1-15, 18-22 are currently pending and have been examined. Applicant’s amendments to claim 19 has overcome the previous double patenting objection. The previous double patenting objection for claims 20-22 has been withdrawn. The previous drawing objection has been withdrawn. The previous 102 has been updated due to applicant’s amendments. For the reasons(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10,12-15,18-20,22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ventress (US9420927B2).
Regarding claim 1, Ventress teaches: a body (tool 100, figure 20) including a dirty air inlet (auxiliary suction opening 116, figure 17) in a tool surface which faces a surface to be cleaned in use; and a neck (nozzle 101, figure 17) connected to the body, the neck including first (internal cavity 117, figure 20) and second passages (duct 102, figure 20) fluidly connected to each other, the neck having an elongate axis (see G-G, figure 17); wherein the first passage has a smaller cross sectional area than the second passage taken perpendicular to the elongate axis (see figures 18 and 21); wherein the dirty air inlet is fluidly connected to the first and second passages; wherein the first passage has a cross sectional area taken perpendicular to the elongate axis which is formed by first and second sides connected by third and fourth sides (see annotated figure below and, figure 20); and wherein the third and fourth sides generally extend towards each other as they extend from the second side to the first side in the cross sectional area of the first passage.

    PNG
    media_image1.png
    897
    1296
    media_image1.png
    Greyscale


Regarding claim 2, Ventress teaches the first and second sides are curved (see annotated figure above).
Regarding claim 3, Ventress teaches the third and fourth sides are generally linear (see annotated figure above).
Regarding claim 4, Ventress teaches wherein the cross sectional area of the first passage (auxiliary suction opening 16, figure 19) is generally circular with first and second circular segments removed, each circular segment having a chord corresponding to the third and fourth sides (annotated figure above).
(if the third and fourth sides are imaginarily extended they will form an acute angle because the first side has smaller radius than the second side).
Regarding claim 6, Ventress teaches wherein the cross sections of the first and second passages are generally perpendicular to a generally elongate axis of the neck (see figures 17-20).
Regarding claim 7, Ventress teaches the second passage has a cross sectional area which is generally circular (see duct 102, figures 17-19).
Regarding claim 8, Ventress teaches the second passage is positioned above the first passage and the first and second passage share a common axis (see figures 17, 20).
Regarding claim 9, Ventress teaches wherein the first passage (cavity 117 which is apart of auxiliary suction opening 116) closer to the body than the second passage (see figures 15-16).
Regarding claim 10, Ventress teaches the second passage tapers towards the first passage as it extends thereto (see figures 15-20)
Regarding claim 12, Ventress teaches the third and fourth sides extend towards each other towards a front of the tool (see annotated figure above).
Regarding claim 14, Ventress teaches a connection portioning (main suction opening 115, figure 17) connecting portion having first and second sides which curve 
Regarding claim 15, Ventress teaches wherein the dirty air inlet (several sides of the notch shape auxiliary suction opening 116, figure 19 are generally linear) is generally linear.
Regarding claim 18, Ventress teaches the third and fourth sides are generally linear (see annotated figure above).
Regarding claim 19 it is noted it shares the same technical features of claims 3-5, therefore the same rejection applies. 
Regarding claim 22 it noted it shares the same technical features of claims 14, 15 and 18, therefore the same rejection applies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Ventress (US9420927B2) in view of Genn (9,186,027).
Regarding claims 11 and 21, Ventress teaches all limitations of each claim that are discussed above, but fails to explicitly disclose the angle of elongate axis is between 30 and 60 degrees to a central portion of the tool.
Genn teaches (see Figure 4; Col 6 lines 15-23) wherein the neck (neck 14) has an elongate axis (x-x) which forms an angle of between 30 and 60 degrees to a central portion of the tool surface.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified surface cleaning attachment tool of Ventress to be designed similar to the tool of Genn where the neck elongate axis forms angle of between 30 and 60 degrees. This modification would allow a user to use the tool in more comfortable manner. 
	Response to Arguments

 Applicant’s arguments with respect to claim(s) claim 1 have been considered but are moot because the new ground of rejection relies on a different combination of art. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390. The examiner can normally be reached Monday - Thursday 7:30am - 4:00pm and Friday 6:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723  

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723